LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ALFONSO CHAVEZ,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,                                               Case No.: 1:20-cv-1430

                       Plaintiff,                            CLASS AND COLLECTIVE
                                                             ACTION COMPLAINT
                       v.
                                                              Jury Trial Demanded
PATRIZIA'S RESTAURANT GROUP LLC
     d/b/a PATRIZIA’S,
PATRIZIA OF LONG ISLAND INC.
     d/b/a PATRIZIA’S,
PATRIZIA OF LONG ISLAND 2 LLC
     d/b/a PATRIZIA OF LONG ISLAND,
PATRIZIA'S OF MASPETH LLC
     d/b/a PATRIZIA’S,
PATRIZIA'S OF 2ND AVENUE LLC
     d/b/a PATRIZIA’S,
PATRIZIAS OF STATEN ISLAND LLC
     d/b/a PATRIZIAS OF STATEN ISLAND,
FAMILY GROUP ENTERPRISES, INC.
     d/b/a PATRIZIA PIZZA & PASTA,
SPM GROUP, LLC
     d/b/a PATRIZIA’S OF LONG ISLAND,
GENNARO ALAIO, and
GIACOMO ALAIO,

                       Defendants.



            Plaintiff, ALFONSO CHAVEZ (herein, “Plaintiff”), on behalf of himself and others

similarly situated, by and through his undersigned attorneys, hereby files this class and collective
action Complaint against Defendants, PATRIZIA'S RESTAURANT GROUP LLC d/b/a

PATRIZIA’S, PATRIZIA OF LONG ISLAND INC. d/b/a PATRIZIA’S, PATRIZIA OF LONG

ISLAND 2 LLC d/b/a PATRIZIA OF LONG ISLAND, PATRIZIA'S OF MASPETH LLC d/b/a

PATRIZIA’S, PATRIZIA'S OF 2ND AVENUE LLC d/b/a PATRIZIA’S, PATRIZIAS OF

STATEN ISLAND LLC d/b/a PATRIZIAS OF STATEN ISLAND, FAMILY GROUP

ENTERPRISES, INC. d/b/a PATRIZIA PIZZA & PASTA, SPM GROUP, LLC d/b/a

PATRIZIA’S OF LONG ISLAND, (“Corporate Defendants”), GENNARO ALAIO, and

GIACOMO ALAIO (“Individual Defendants,” and together with Corporate Defendants,

“Defendants”), and states as follows:

                                        INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he is entitled to recover from Defendants: (1) unpaid overtime (2)

liquidated damages, and (3) attorneys’ fees and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

is entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid spread of hours premium,

(3) statutory penalties, (4) liquidated damages and (5) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       4.      Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5.      Plaintiff, ALFONSO CHAVEZ, is a resident of Kings County, New York.



                                                 2
      6.     Corporate Defendant, PATRIZIA'S RESTAURANT GROUP LLC, is a domestic

limited liability company organized under the laws of the State of New York with an address for

service of process at Patrizia’s Restaurant Group LLC, 18 Sunlit Trail, Cortlandt Manor, NY

10567, and principal place of business located at Patrizia’s of Long Island, 358 Vanderbilt

Motor Pkwy, Hauppauge, NY 11788.

      7.     Corporate Defendant, PATRIZIA OF LONG ISLAND INC., is a domestic

business corporation organized under the laws of the State of New York with an address for

service of process and principal place of business at Patrizia of Long Island Inc. c/o Andrew W.

Golub, 300 Division Avenue, Hicksville, NY, 11801.

      8.     Corporate Defendant, PATRIZIA OF LONG ISLAND 2 LLC, is a domestic

limited liability company organized under the laws of the State of New York with an address for

service of process at Patrizia of Long Island 2 LLC, 300 Division Avenue, Hicksville, NY,

11801, and principal place of business located at Patrizia of Long Island, 4913-4915 Merrick

Road, Massapequa Park, NY 11762.

      9.     Corporate Defendant, PATRIZIA'S OF MASPETH LLC, is a domestic limited

liability company organized under the laws of the State of New York with an address for service

of process and principal place of business at Patrizia’s of Maspeth LLC c/o Louis Maschi, 462-

466 Second Ave, New York, NY 10016.

      10.    Corporate Defendant, PATRIZIA'S OF 2ND AVENUE LLC, is a domestic

limited liability company organized under the laws of the State of New York with an address for

service of process and principal place of business at Patrizia’s of 2nd Avenue LLC c/o Dean

Christodoulou, 462-466 Second Ave, New York, NY 10016.




                                              3
      11.    Corporate Defendant, PATRIZIAS OF STATEN ISLAND LLC, is a domestic

limited liability company organized under the laws of the State of New York with an address for

service of process at Patrizias of Staten Island LLC, 793 Troy Court, Brick, NJ 08724, and

principal place of business located at Patrizias of Staten Island, 4255 Amboy Road, Staten

Island, NY 10308.

      12.    Corporate Defendant, FAMILY GROUP ENTERPRISES, INC., is a domestic

business corporation organized under the laws of the State of New York with an address for

service of process and principal place of business at Family Group Enterprises Inc., 35

Broadway, Brooklyn, NY 11211.

      13.    Corporate Defendant, SPM GROUP, LLC, is a domestic limited liability

company organized under the laws of the State of New York with an address for service of

process and principal place of business at Corporation Service Company, 80 State Street,

Albany, NY 12207.

      14.    Individual Defendant GENNARO ALAIO is one (1) of the two (2) key principals

and owner of all Corporate Defendants. GENNARO ALAIO exercised control over the

employment terms and conditions of Plaintiff, FLSA Collective Plaintiffs, and Class Members.

GENNARO ALAIO had and exercised the power and authority to (i) fire and hire, (ii)

determine rate and method of pay, (iii) set employee work schedules, and (iv) otherwise affect

the quality of employment of Plaintiff, FLSA Collective Plaintiffs, and Class Members. At all

relevant times, employees could complain to GENNARO ALAIO regarding any of the terms of

their employment, and GENNARO ALAIO would have the authority to effect any changes to

the quality and terms of their employment. GENNARO ALAIO ensured that employees

effectively served customers and exercised functional control over the business and financial



                                              4
operations of Corporate Defendants. GENNARO ALAIO had the power and authority to

supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs and Class Members

and could reprimand employees.

      15.    Individual Defendants GIACOMO ALAIO is one (1) of the two (2) key principals

and owner of all Corporate Defendants. GIACOMO ALAIO exercised control over the

employment terms and conditions of Plaintiff, FLSA Collective Plaintiffs, and Class Members.

GIACOMO ALAIO had and exercised the power and authority to (i) fire and hire, (ii)

determine rate and method of pay, (iii) set employee work schedules, and (iv) otherwise affect

the quality of employment of Plaintiff, FLSA Collective Plaintiffs, and Class Members. At all

relevant times, employees could complain to GIACOMO ALAIO regarding any of the terms of

their employment, and GIACOMO ALAIO would have the authority to effect any changes to

the quality and terms of their employment. GIACOMO ALAIO ensured that employees

effectively served customers and exercised functional control over the business and financial

operations of Corporate Defendants. GIACOMO ALAIO had the power and authority to

supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs and Class Members

and could reprimand employees.

      16.    At all relevant times, Defendants, PATRIZIA'S RESTAURANT GROUP LLC

d/b/a PATRIZIA’S, PATRIZIA OF LONG ISLAND INC. d/b/a PATRIZIA’S, PATRIZIA OF

LONG ISLAND 2 LLC d/b/a PATRIZIA OF LONG ISLAND, PATRIZIA'S OF MASPETH

LLC d/b/a PATRIZIA’S, PATRIZIA'S OF 2ND AVENUE LLC d/b/a PATRIZIA’S,

PATRIZIAS OF STATEN ISLAND LLC d/b/a PATRIZIAS OF STATEN ISLAND, FAMILY

GROUP ENTERPRISES, INC. d/b/a PATRIZIA PIZZA & PASTA, SPM GROUP, LLC d/b/a




                                             5
PATRIZIA’S OF LONG ISLAND, each was and continues to be an “enterprise engaged in

commerce” within the meaning of the FLSA and NYLL and the Regulations thereunder.

      17.    Defendants operate or operated a number of restaurants under the trade name

“Patrizia’s” throughout New York and New Jersey, including twelve (12) locations at:

             a. “Patrizia’s” - 358 Vanderbilt Motor Pkwy, Ground Floor, Hauppauge, NY

                 11788;

             b. “Patrizia’s” - 1040 S Broadway, Ground Floor, Hicksville, NY 11801;

             c. “Patrizia’s” - 462-466 2nd Ave, Ground Floor, New York, NY 10016;

             d. “Patrizia’s” - 69-35 Grand Ave, Ground Floor, Maspeth, NY 11378;

             e. “Patrizia’s” - 4913 Merrick Rd, Ground Floor, Massapequa Park, NY 11762;

             f. “Patrizia’s” - 183 Old Tappan Road, Ground Floor, Old Tappan, NJ 07675;

             g. “Patrizia’s” - 28 Broad St., Ground Floor, Red Bank, NJ 07701;

             h. “Patrizia’s” - 1901 Emmons Avenue (Located on East 19th), Ground Floor,

                 Brooklyn, NY 11235;

             i. “Patrizia’s” - 4255 Amboy Road, Ground Floor, Staten Island, NY 10308;

             j. “Patrizia’s” - 3883 East Tremont Ave., Ground Floor, Bronx, NY 10465;

             k. “Patrizia’s” - 35 Broadway, Ground Floor, Brooklyn, NY 11249; and

             l. “Patrizia’s” - 4358 Katonah Ave, Ground Floor, Bronx, NY 10470

                 (collectively the “Restaurants”).

      18.    Corporate Defendants, PATRIZIA'S RESTAURANT GROUP LLC d/b/a

PATRIZIA’S, PATRIZIA OF LONG ISLAND INC. d/b/a PATRIZIA’S, PATRIZIA OF

LONG ISLAND 2 LLC d/b/a PATRIZIA OF LONG ISLAND, PATRIZIA'S OF MASPETH

LLC d/b/a PATRIZIA’S, PATRIZIA'S OF 2ND AVENUE LLC d/b/a PATRIZIA’S,



                                               6
PATRIZIAS OF STATEN ISLAND LLC d/b/a PATRIZIAS OF STATEN ISLAND, FAMILY

GROUP ENTERPRISES, INC. d/b/a PATRIZIA PIZZA & PASTA, SPM GROUP, LLC d/b/a

PATRIZIA’S OF LONG ISLAND, operate the Restaurants as a single integrated enterprise,

under the control of their owners, Individual Defendants GENNARO ALAIO and GIACOMO

ALAIO. Individual Defendants, GENNARO ALAIO and GIACOMO ALAIO, own and operate

each Corporate Defendant. Specifically, the Restaurants are engaged in related activities, share

common ownership and have a common business purpose:

             a. All the Restaurants have been founded, owned and operated as a family

                 business for over twenty five (25) years by Individual Defendants,

                 GENNARO ALAIO and GIACOMO ALAIO, who are brothers. See Exhibit

                 A for a brief history of the Restaurant.

             b. All the Restaurants use a central marketing department.

             c. All the Restaurants receive legal advice from the General Counsel of

                 Patrizia’s corporate headquarters, who oversees legal compliance for all the

                 Restaurants.

             d. All paychecks of Restaurant employees are issued through the payroll

                 department of Patrizia’s corporate headquarters.

             e. Prior to opening, all new Patrizia’s Restaurants must be approved by

                 Individual Defendants, GENNARO ALAIO and GIACOMO ALAIO.

             f. All the Restaurants share the same brand name with the same logo (Patrizia’s)

                 and are marketed jointly on one (1) common website: www.patrizias.com/

                 (“Website”). See Exhibit B for the Restaurants’ brand name and logo on the

                 Website.



                                               7
g. All the Restaurants’ locations and hours of operation are exhibited on the

   Website. See Exhibit C for the locations and hours of operation.

h. All the Restaurants share a common “Contact Us” webpage on the Website,

   where the contact information of all twelve (12) locations are listed. On the

   same webpage, all the Restaurants share one (1) common form where

   questions can be submitted about any of the twelve (12) Restaurants. See

   Exhibit D for the “Contact Us” webpage on the Website.

i. All the Restaurants’ menus—which share similar Neapolitan dishes at similar

   prices—are exhibited on the Website.

j. All the Restaurants share a common look and feel that have been inspired by

   the Neapolitan culture of Italy.

k. All the Restaurants offer their venues for private parties and events on the

   Website, and some of the Restaurants offer catering on the Website. Catering

   options include half tray and full tray, where the portions and prices are

   similar between the Restaurants. See Exhibit E for private events and catering

   options of some of the Restaurants.

l. All the Restaurants use the same brand and logo on their separate Facebook,

   Twitter, Instagram, and other social media accounts, and in some cases, they

   share one (1) same account. See Exhibit F for Patrizia’s Instagram account,

   which advertises multiple locations in Manhattan, Brooklyn, Queens, Staten

   Island, Bronx, Long Island, and New Jersey.




                                 8
               m. All the Restaurants jointly sell one (1) common gift card that is available for

                   use at any of the twelve (12) locations. See Exhibit G for a sample gift card of

                   Patrizia’s.

               n. Ten (10) of the twelve (12) Restaurants allow online ordering, as indicated on

                   the Website. See Exhibit H for the ten (10) Patrizia’s locations that receive

                   online orders.

               o. The Restaurants regularly share and exchange non-exempt employees, who

                   are interchangeable among the Restaurants. Defendants require employees to

                   work at Restaurant locations different from their primary place of employment

                   on special occasions (e.g., parties or private events) whenever one (1) location

                   is short-staffed. Defendants, on occasion, transfer employees between

                   different locations based on their own business needs.

               p. Employees were regularly required to transport items between Restaurant

                   locations, in accordance with the directives of central management, including

                   the Individual Defendants, GENNARO ALAIO and GIACOMO ALAIO.

       19.     Although Plaintiff did not work at all of Defendants’ Restaurants, all of the

Restaurants are appropriately named in this Complaint through the relevant Corporate

Defendants described above. Because the Restaurants share identical illegal wage and hour

policies, the Restaurants and the relevant Corporate Defendants are properly named on the basis

of their outstanding liability to the Class members for whom Plaintiff seeks to represent.

       20.     Plaintiffs have fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.




                                                 9
       21.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members were directly essential to the businesses operated by Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       22.     Plaintiff bring claims for relief as a collective action pursuant to FLSA Section l

6(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees, (including but not limited to

delivery persons, waiters, servers, hosts, bartenders, barbacks, bouncers, porters, runners,

busboys, food preparers, cooks, and dishwashers) employed by Defendants on or after the date

that is six years before the filing of the Complaint in this case as defined herein ("FLSA

Collective Plaintiffs").

       23.     At all relevant times, Plaintiff and other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them the proper minimum wage and the proper overtime premium at the rate of one and one half

times the regular rate for work in excess of forty (40) hours per workweek. The claims of

Plaintiff stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       24.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.




                                                 10
                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       25.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all non-exempt employees, (including but not limited to delivery

persons, waiters, servers, hosts, bartenders, barbacks, bouncers, porters, runners, busboys, food

preparers, cooks, and dishwashers) employed by Defendants at the Restaurants on or after the

date that is six years before the filing of the Complaint in this case as defined herein (the “Class

Period”).

       26.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the title of the

position held, and rates of pay for each Class member are also determinable from Defendants’

records. For purposes of notice and other purposes related to this action, their names and

addresses are readily available from Defendants. Notice can be provided by means permissible

under FRCP 23.

       27.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are

more than forty (40) members of the Class.

       28.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief, that would be sought by each member

of the Class in separate actions. All the Class members were subject to Defendants’ corporate

practices of (i) failing to pay the proper wages, (ii) failing to pay overtime premium at the rate of



                                                 11
one and one half times the regular rate for work in excess of forty (40) hours per workweek, (iii)

failing to pay spread of hours premium, (iv) failing to provide Class members with proper wage

statements with every payment of wages, and (v) failing to properly provide wage notices to

Class members, at date of hiring and dates of all wage changes, per requirements of the NYLL.

       29.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       30.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.

       31.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation



                                                 12
claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       32.      Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       33.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiff and the Class members within the

                meaning of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiff and the Class members;




                                                  13
               c) At what common rate, or rates subject to common methods of calculation, were

                  and are Defendants required to pay Plaintiff and the Class members for their

                  work;

               d) Whether Defendant properly notified Plaintiff and the Class members of their

                  hourly rates and overtime rates;

               e) Whether Defendants properly compensated Plaintiff and Class members the

                  proper overtime compensation under the NYLL;

               f) Whether Defendants paid Plaintiff and Class members their spread of hours

                  premium for days worked in excess of ten (10) hours per workday;

               g) Whether Defendants provided proper wage notice, at date of hiring and dates of

                  all wage changes thereafter, to all non-exempt employees per requirements of the

                  NYLL; and

               h) Whether Defendants provided proper wage statements for each pay period to

                  Plaintiff and Class members, and whether those wage statements properly stated

                  Plaintiffs’ overtime compensation and spread of hours in accordance with the

                  NYLL.

                                     STATEMENT OF FACTS

         34.      In or around September 2019, Plaintiff ALFONSO CHAVEZ was hired by

Defendants to work as a food preparer and cook for Defendants’ PATRIZIA’S, located at 358

Vanderbilt Motor Pkwy, Hauppauge, NY 11788. Defendant’s employment was terminated in or

around December 2019 by managers Jerry (Last Name Unknown, “LNU” herein) and Antonio

(LNU).




                                                     14
        35.   Throughout his employment, Plaintiff CHAVEZ was scheduled to work

Tuesdays, Wednesdays, Thursdays, and Sundays from 11:00 a.m. to 10:00 p.m., in addition to

Fridays and Saturdays, from 11:00 a.m. to 11:00 p.m., for a total of sixty eight (68) hours per

week.

        36.   Throughout his employment, Plaintiff CHAVEZ was paid a fixed salary of one

thousand and two hundred ($1,200) dollars per week. This fixed salary was equivalent to thirty

($30) dollars per hour. Throughout his employment, Plaintiff CHAVEZ was paid in a

combination of cheque and cash, the determination of which was under complete control by the

Defendants. Defendants paid Plaintiff sixty one (61) hours of compensation in cheque and the

remaining in cash, for a total of one thousand and two hundred ($1,200) dollars every week. As a

result, Plaintiff’s wage statements—prepared by Defendants—improperly recorded sixty one

(61) hours only, and failed to show the seven (7) hours for which he was entitled to receive

overtime compensation. Specifically, on the improper wage statements, “.00” in the minutes

section within the number of hours worked is a clear indication that Defendants manipulated the

hours worked, in order to fit their fixed salary scheme. FLSA Collective Plaintiffs and Class

members were similarly paid on a fixed salary basis in a combination of cheque and cash, the

proportion of which was manipulated by Defendants at their sole discretion.

        37.   Throughout Plaintiff CHAVEZ’s employment, he was paid a fixed weekly salary,

regardless of how many hours he worked each workweek. However, there was never any

agreement that Plaintiff CHAVEZ’s fixed weekly salary was intended to cover the overtime

hours in excess of forty (40) that he worked. FLSA Collective Plaintiffs and Class members were

similarly paid on an fixed salary basis and were not compensated their overtime premium of time




                                              15
and a half for all hours worked over forty (40), even though there was never any agreement that

their fixed salaries would cover overtime.

        38.    Throughout Plaintiff CHAVEZ’s employment, Plaintiff CHAVEZ worked in

excess of ten (10) hours every workday, but he was not compensated his spread of hours

premium. Defendants’ failure to compensate Plaintiff for his spread of hours is a direct result of

Defendants’ fixed salary manipulation, as noted above. Although Plaintiff was never actually

paid for his spread of hours, Defendants improperly indicated spread of hours on Plaintiff’s wage

statements, specifically in the course of their fixed salary manipulation and cash-infused

compensation schemes. FLSA Collective Plaintiffs and Class members worked similar hours that

regularly exceeded ten (10) per day and were not compensated their spread of hours premium.

        39.    Plaintiff CHAVEZ and Class members did not receive wage statements that were

in compliance with the NYLL. Defendants failed to satisfy the requirements under the NYLL

because they failed to provide proper wage statements for each payment period. In other words,

Plaintiff and Class members did not receive proper wage statements, as their statements failed to

accurately reflect the number of hours worked and their proper compensation.

        40.    Defendants failed to provide Plaintiff CHAVEZ and the Class members with

wage notices at hiring and at dates of all wage changes thereafter. Plaintiff did not receive wage

notices either upon being hired or upon wage changes since the date of hiring in violation of the

NYLL.

        41.    Defendants knowingly and willfully operated their business with a policy of not

paying the proper overtime rate for hours worked in excess of forty (40) in each workweek, to

Plaintiff, FLSA Collective Plaintiffs and Class members.




                                               16
       42.     Defendants knowingly and willfully operated their business with a policy of not

paying spread of hours premiums to Plaintiff and Class members, in violation of the NYLL.

       43.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the NYLL.

       44.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to employees, at the beginning of employment and at dates of all

wage changes thereafter, pursuant to the requirements of the NYLL.

       45.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                    STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       46.     Plaintiff ALFONSO CHAVEZ realleges and reavers Paragraphs 1 through 45 of

this class and collective action Complaint as if fully set forth herein.

       47.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       48.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       49.     At all relevant times, each Corporate Defendant had gross annual revenues in

excess of $500,000.



                                                  17
       50.     At all relevant times, Defendants had a policy and practice of failing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for hours worked in excess of forty (40) hours per workweek.

       51.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

should be in the possession and custody of the Defendants. Plaintiff intends to obtain these

records by appropriate discovery proceedings to be taken promptly in this case and, if necessary,

will then seek leave of Court to amend this Complaint to set forth the precise amount due.

       52.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       53.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       54.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

overtime, plus an equal amount as liquidated damages.

       55.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       56.     Plaintiff ALFONSO CHAVEZ realleges and reavers Paragraphs 1 through 56 of

this class and collective action Complaint as if fully set forth herein.




                                                  18
       57.      At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       58.      Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them overtime compensation at the rate of not less than one and one-half times the regular

rate of pay for each hour worked in excess of forty (40) hours each workweek.

       59.      Defendants willfully violated Plaintiff and Class members’ rights by failing to pay

“spread of hours” premiums to them for each workday that exceeded ten (10) or more hours.

       60.      Defendants failed to properly notify employees of their overtime pay rate, in

direct violation of the NYLL.

       61.      Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required by the NYLL. Defendants are required to provide

accurate and proper information on wage statements issued to employees in accordance with the

NYLL. Defendants failed to satisfy the requirements under the NYLL because they did not

accurately state the correct hourly rate, correct overtime rate, correct spread of hours rate, and all

hours worked.

       62.      Defendants knowingly and willfully operated their business with a policy of not

providing all non-exempt employees with proper wage notices, at date of hiring and at dates of

all wage changes thereafter, as required under the NYLL.

       63.      Due to the Defendants’ NYLL violations, Plaintiff and Class members are entitled

to recover from Defendants their unpaid overtime, spread of hour premiums, reasonable

attorneys’ fees, liquidated damages, statutory penalties and costs and disbursements of the

action, pursuant to NYLL.




                                                 19
                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

           a. A declaratory judgment that the practices complained of herein are unlawful

               under the FLSA and the NYLL;

           b. An injunction against Defendants and their officers, agents, successors,

               employees, representatives and any and all persons acting in concert with them as

               provided by law, from engaging in each of the unlawful practices, policies and

               patterns set forth herein;

           c. An award of unpaid overtime due under the FLSA and the NYLL;

           d. An award of unpaid spread of hours premiums due under the NYLL;

           e. An award of statutory penalties as a result of Defendants failure to comply with

               NYLL wage notice and wage statement requirements;

           f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay proper wage and overtime compensation, pursuant to 29 U.S.C. §

               216;

           g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

               failure to pay proper wage and overtime compensation pursuant to the NYLL;

           h. An award of pre-judgment and post-judgment interest, costs and expenses of this

               action together with reasonable attorneys’ and expert fees and statutory penalties;

           i. Designation of Plaintiff as a Representative of the FLSA Collective Plaintiffs;

           j. Designation of this action as a Class Action pursuant to FRCP 23;

           k. Designation of Plaintiff as a Representative of Class; and



                                                20
            l. Such other and further relief as this Court deems just and proper.

                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: March 18, 2020

                                                          Respectfully submitted,
                                                          By:   /s/ C.K. Lee
                                                                C.K. Lee, Esq.

                                                          LEE LITIGATION GROUP, PLLC
                                                          C.K. Lee (CL 4086)
                                                          Anne Seelig (AS 3976)
                                                          148 West 24th Street, 8th Floor
                                                          New York, NY 10011
                                                          Tel.: 212-465-1188
                                                          Fax: 212-465-1181
                                                          Attorneys for Plaintiff,
                                                          FLSA Collective Plaintiff and the Class




                                                     21
